UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1156


KATHERINE B. ROBINSON,

                    Plaintiff - Appellant,

             v.

DOJ-DEPARTMENT             OF    JUSTICE;       DEA-DRUG          ENFORCEMENT
ADMINISTRATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:13-cv-01945-RWT)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Katherine B. Robinson, Appellant Pro Se. Allen F. Loucks, Assistant United States
Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Katherine B. Robinson seeks to appeal the district court’s order granting

Defendants’ motion to dismiss, or in the alternative for summary judgment, on

Robinson’s claims alleging she was harassed and retaliated against during her federal

employment. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 25, 2014. The

notice of appeal was filed on February 2, 2017. Because Robinson failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2